Citation Nr: 1452387	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-13 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to October 2001.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2009 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's attempt to reopen her claim of entitlement to service connection for a low back disorder; that rating action also denied entitlement to a rating in excess of 10 percent for migraine headaches.  The Veteran perfected a timely appeal of that decision.  

On March 22, 2011, the Veteran appeared at the Nashville RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

In July 2011, the Board remanded the case for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in April 2012.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that it has reviewed not only the Veteran's physical claims file but also her file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated October 24, 2014 has been associated with her paperless claims file.  


FINDINGS OF FACT

1.  In an unappealed decision of September 2004, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  

2.  The evidence received since September 2004 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  

3.  Resolving all doubt in the Veteran's favor, migraine headaches are characterized by characteristic prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The evidence received since the September 2004 rating decision that denied service connection for a low back disorder is not new and material.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156(a) (2013).  

2.  The criteria for a rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  When there is a claim to reopen, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2009 from the RO to the Veteran, which was issued prior to the RO decision in October 2009.  An additional letter was issued in August 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The July 2009 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She was provided an opportunity to submit additional evidence.  

All obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither the Veteran nor her representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of the claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

At the March 2011 Board hearing, the representative and the VLJ asked the Veteran questions about the bases for the issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008). They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided findings necessary to decide the case.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Laws and Regulations.

When the Board or the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The Veteran served on active duty from September 1997 to October 2001.  The service treatment reports (STRs) reflect that the Veteran was seen in November 1997 for complaints of back pain for the past 4 days; she denied any trauma to the back.  The diagnosis was back pain.  In January 1998, she was again seen for complaints of low back pain, which started with moving wall lockers; the assessment was mechanical low back pain.  Again, in May 1998, the Veteran was diagnosed with low back pain.  In August 1998, she was diagnosed with minor low back strain.  In May 2000, she was diagnosed with mechanical low back pain.  The Veteran was also diagnosed on several occasions with headaches.  

The Veteran's initial application for service connection for a low back disorder and headaches (VA Form 21-526) was received in June 2003.  Submitted in support of her claim were VA progress notes dated in June 2003, reflecting treatment for hypertension; these records do not reflect any complaints of or treatment for a low back disorder or headaches.  

Received in November 2003 were VA outpatient treatment reports dated from April 2002 through April 2003.  These records show that the Veteran was seen for follow up evaluation of back pain and headaches.  In July 2002, the Veteran was seen for complaints of back pain secondary to an injury arising from a motor vehicle accident.  She was diagnosed with low back strain.  

The Veteran was afforded a VA spine examination in July 2004.  The Veteran reported that she has been having back pain for the past 2 to 3 years; she noted that pain occurred with lifting.  She denied any weakness, bladder or bowel problems.  It was noted that she had not had any treatment for the back pain and did not seem to be debilitating.  The Veteran also reported that she had had migraines ever since she started Depo-Provera shots in 2001.  She has since stopped the Depo-Provera and her migraines are less frequent but they do occasionally cause her pain.  When she does have the headaches, they last all day in a typical photophobia type issue.  Following the examination, the VA examiner noted that the Veteran's migraines seemed to have started after leaving service because she had no documentation of migraines while in the service.  He stated that her lower back did not seem to be a significant problem.  He did not detect any abnormality on the physical examination.  The examiner stated that it seemed to be a mild pain that is typical with day-to-day activities for normal lower back pain.  

The Veteran underwent a VA neurological evaluation in August 2004.  At that time, it was noted that she began having headaches 2 to 3 months after starting Depo-Provera for menstrual symptoms.  She described the headaches as beginning behind both eyes and eventually radiating posteriorly on both sides to involve entire head.  It was also noted that she has photophobia and phonophobia but only rarely mild nausea or anorexia.  The Veteran related that she will lie down in a dark room and relax; if she takes Excedrin early on, the headaches may lessen.  However, she noted that the headaches usually last for 1 to 2 days and perhaps 2 to 3 days if untreated.  She discovered that brushing her hair, braiding her hair, loud sounds, strenuous exercises, prolonged staring at the computer screens or salty foods tend to bring on or exacerbate the headaches.  The Veteran indicated that, over the past several months, she tended to have headaches about twice per week and will be present on going to bed and on awakening for 1 to 3 days.  She reported being in training to become a dental hygienist and had not missed school since April.  She had no aura and had no problem with headaches prior to 2001.  The examiner stated that history suggests mixed headache disorder that the Veteran describes as mildly/moderately disabling in that she usually has to limit activity during headaches which occurs about twice per week.  She has never had any prophylactic prescription which might significantly decrease headache frequency and severity.  

Received in August 2004 were VA progress notes dated in July 2004.  These records reflect treatment predominantly for high blood pressure.  A nursing assessment, dated July 15, 2004, indicates that the Veteran was brought in for elevated blood pressure.  During the evaluation, the Veteran indicated that she sometimes has headaches but none now.  

By a rating action in September 2004, the RO granted service connection for migraine headaches; a 10 percent disability rating was assigned, effective June 27, 2003.  However, that rating action denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was informed of this decision and of her appellate and procedural rights by letter dated in October 2004.  She did not appeal that decision; therefore, it became final.  38 C.F.R. § 20.1103.  

In a statement in support of claim (VA Form 21-4138), received in June 2009, the Veteran requested that her claim for service connection for a low back disorder be reopened.  She also indicated that she was seeking an increased rating for her migraine headaches.  In another statement in support of claim, also dated in "June 2009," the Veteran reported she had experienced a total of 7 episodes of migraine headaches in a 30 day period from June 12, 2009 to July 12, 2009.  Attached to that form were weekly headache logs, which documented the episodes of migraine headaches experienced by the Veteran during the period from June 11, 2009 to July 12, 2009.  

Received in August 2009 were VA progress notes dated from June 2003 to November 2006.  These records show that the Veteran received clinical attention for complaints of low back pain.  During a clinical visit in July 2005, the Veteran complaints of exacerbation of low back pain over the last two weeks; the assessment was low back pain probably due to chronic low back strain.  In November 2006, the Veteran again complained of exacerbation of low back pain that started in July 2006 and exacerbated over the last two weeks.  The Veteran related that the pain radiated down the left lower extremity to the left heel, associated with a tingling sensation.  The assessment was exacerbation of low back pain, with radiation to the left lower extremity.  

The Veteran was afforded another VA examination for evaluation of neurological disorders in September 2009.  She noted that her headaches began approximately 10 years ago and they have gotten progressively worse.  The Veteran indicated that she currently gets headaches 2 to 3 times per week and they last several hours.  It was noted that the Veteran had been prescribed an unknown headache medication.  The examiner noted that most headaches are prostrating and last hours.  Motor and sensory examinations were normal.  Cranial nerves were reported to be intact.  Reflexes were normal, and cerebellar examination was normal.  The diagnosis was migraine headaches; the examiner stated that most headaches are incapacitating as often as twice a week.  

At her personal hearing in March 2011, the Veteran maintained that her back disorder is related to military service.  The Veteran reported that she sought help for her back immediately after being discharged from service; she noted that she also went to the doctor because she started having migraines and elevated blood pressure.  The Veteran testified that she had been diagnosed with osteoarthritis of the back in 2004 and the doctor attributed the back disorder to her period of military service.  

Received in August 2011 were VA progress notes dated from April 2010 to May 2011, which show that the Veteran received ongoing clinical attention and treatment for migraine headaches.  During a clinical visit in May 2011, the Veteran reported a history of low back pain.  The Veteran indicated that she had had low back pain which seemed worse over the last 2 to 3 weeks; she described the pain as throbbing and noted that it felt like her entire back had spasms.  The Veteran related that she was taking Motrin for back pain but this did not seem to help.  She reported that she has had back problems since 2001 when she was in the service; she denied any recent trauma to the back.  The Veteran also reported a history of migraine headaches for which she occasionally takes Trexemet.  She stated that the headaches are mostly postorbital in location; she denied any recent change in the character or frequency of the headaches.  She denied any recent headaches.  No diagnosis was noted.  

The Veteran was afforded a VA neurological evaluation in August 2011.  It was noted that the Veteran has had migraine since her early 20's; initially, they were once per month, but now occur about once per week.  The Veteran related that the acute pain lasts for an hour but it lingers with some residual pain all day.  She tries to take Excedrin or Motrin or Naproxen when she feels this coming on; after, she takes Sumatriptan.  She has been on Trexemet in the past which worked without the groggy side effects, and she has been on Maxalt which also worked without the groggy side effects.  The Veteran noted that the treatment for the headaches cause somnolence, fatigue and confusion.  It was noted that most of the headaches are prostrating, occur weekly and lasts hours.  Fundoscopic examination was normal.  Cranial nerves were intact.  A cerebellar examination was normal.  A CT scan of the head was reported as negative.  The pertinent diagnosis was migraine headache with aura.  It was noted that during severe headaches, she is unable to do sports, chores, exercise or shopping.  She is not affected between episodes.  The examiner noted that the Veteran works as a dental hygienist; she works part-time and has lost 3 days in the past 12 months.  The examiner stated that the Veteran is not individually unemployable for physical or sedentary work as a result of her headaches.  She noted that the Veteran's headaches have not yet been optimally treated, and are expected to improve further with preventative measures/medications and changes to her current abortive headache medication.  

Received in September 2011 were VA progress notes dated from August 2011 to September 2011, which show that the Veteran received ongoing clinical attention and treatment for migraine headaches.  


IV.  Legal Analysis-Claim to reopen.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be revisited.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

As noted above, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

As noted above, a claim for service connection for a low back disorder was initially denied by the RO in September 2004.  The Veteran was informed of the decision in an October 2004 notification letter.  The Veteran did not file a notice of disagreement within one year from the date of the notification of the rating decision to appeal the denial.  See 38 U.S.C.A. § 7105(b) (1).  Thus, the decision became final.  

Upon review of the evidence pertaining to this claim, the Board concludes that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder has not been received.  The September 2004 denial was based on a finding that the service treatment records did not show treatment for or complaints of a chronic back disorder, and none of the post service reports noted such a disorder.  The evidence added to the record since the previous rating decision consists of VA outpatient treatment reports which show continued low back complaints and the lay evidence continues to argue that this condition should be award service connection.  Thus, while the evidence is new in that it was not considered at the time of the previous denial, it is not material because it does not include any competent evidence showing a current chronic low back disorder.  Moreover, none of the evidence linked the current back complaints to the Veteran's period of service.  

In sum, the evidence added to the record since the September 2004 denial of service connection for a low back disorder is not material because, by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim, and does not present the reasonable possibility of substantiating the claim.  The Veteran's assertions that she currently suffers from a chronic low back disorder that is related to service had previously been voiced and were considered by the RO in adjudicating the claim originally; the current assertions are therefore redundant.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for a low back disorder may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).  

Consequently, the evidence added to the record since the September 2004 denial of service connection for a low back disorder is not material because it does not relate to an unestablished fact necessary to substantiate the claim, and does not present the reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for a low back disorder is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013).  


V.  Legal Analysis-I/R Migraines.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1(2013).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the Veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's migraine headaches have been evaluated as 10 percent disabling under Diagnostic Code 8100.  Under Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  

The rating criteria do not define "prostrating," nor has the Court. Cf.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In weighing the evidence of record, the Board finds that the Veteran's migraine headaches more closely approximate the criteria for a 30 percent rating under DC 8100.  Significantly, the evidence shows that the Veteran's headaches have averaged more than once a month throughout the appeal period.  During the September 2009 VA examination, the Veteran reported having 2 to 3 headaches per week which lasts several hours; she reported being on medication for the headaches.  The examiner stated that most of the Veteran's headaches are incapacitating as often as twice a week.  On the occasion of a more recent examination in August 2011, the Veteran reported weekly headaches, most of which were prostrating; that is, she reported lightheadedness, fatigue, confusion and photophobia.  The Veteran also indicated that she has to take several medications to obtain relief from the headaches; she testified that, when the headaches occur, she usually has to go into "sleep mode."  Accordingly, the Board finds that the Veteran's symptoms appear to satisfy the criteria for a 30 percent rating.  

The evidence fails to show, however, that the Veteran's migraine headaches are completely prostrating and productive of severe economic inadaptability, such as would warrant a 50 percent evaluation.  There has been no objective evidence submitted that her headaches have impaired her employment beyond that contemplated by the current rating; at the August 2011 examination, the Veteran indicated that she only missed 3 days of work in one year as a result of the headaches.  Moreover, nowhere in the medical evidence of record is it indicated that the Veteran's headaches are completely prostrating and result in severe economic inadaptability.  In fact, following the August 2011 VA examination, the examiner stated that the Veteran is not individually unemployable for physical or sedentary work as a result of her headaches.  While the Veteran testified that she had reduced her work load due to migraines, her testimony is not convincing.  She has not submitted work records documenting sick leave or hours worked or authorized VA to obtain these records, despite requests to do so.  Accordingly, an evaluation of 30 percent, and no higher, for migraine headaches is granted.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's migraine headaches disability picture is not so unusual or exceptional in nature as to render her schedular rating inadequate.  Her migraine headaches have been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by her disorder.  The evidence does not reflect that her migraine headaches have caused impairment not contemplated by the schedular criteria such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a low back disorder is denied.  

A 30 percent disability rating for migraine headaches is allowed, subject to the regulations applicable to the payment of monetary awards.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


